EXHIBIT 10.6

FHLMC Loan No. 487784626

REPAIR ESCROW AGREEMENT

(REVISION DATE 01-31-2003)

This REPAIR ESCROW AGREEMENT (“Agreement”) is made and entered into, to be
effective as of January 11, 2008, by and between KC Retreat Associates, LLC, a
Delaware limited liability company (“Borrower”), and NorthMarq Capital, Inc., a
Minnesota corporation (“Lender”) and its successors and assigns.

WITNESSETH:

WHEREAS, Lender has agreed to make and Borrower has agreed to accept the Loan,
which is to be evidenced by the Note and secured by the Security Instrument
encumbering the Land described on Exhibit “A” attached to this Agreement;

WHEREAS, as a condition of making the Loan, Lender is requiring Borrower to make
the Repairs to the Improvements, which Repairs are generally described in the
Schedule of Work attached to this Agreement as Exhibit “B”; and

WHEREAS, in order to assure that the Repairs are made and paid for in a timely
manner, Lender is requiring Borrower to establish the Repair Escrow Fund with
Lender pursuant to the terms of this Agreement.

NOW, THEREFORE, for and in consideration of the Loan, the mutual promises and
covenants herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Lender and Borrower
agree as follows:

 

1. Definitions. The following terms used in this Agreement shall have the
meanings set forth below in this Section. Any term used in this Agreement and
not defined shall have the meaning given to that term in the Security
Instrument.

 

  (a) “Completion Date” means the date that is 180 days after the effective date
of this Agreement “Immediate Repairs” described on Exhibit “B” and two (2) years
after the effective date of this Agreement for the “GFI Replacement Repairs”
described on Exhibit “B”.

 

  (b) “Disbursement Request” means Borrower’s written requests to Lender in the
form attached to this Agreement as Exhibit “C” for the disbursement of money
from the Repair Escrow Fund pursuant to Section 3 below, which requests shall
not be made more often than once every thirty (30) days during the term of this
Agreement.

 

  (c) “Improvements” means the buildings and improvements situated upon the
Land, currently constituting a multifamily apartment project known as Retreat of
Shawnee.



--------------------------------------------------------------------------------

  (d) “Loan” means the loan from Lender to Borrower in the original principal
amount of Thirteen Million Six Hundred Thousand and No/100 Dollars
($13,600,000.00), as evidenced by the Note and secured by the Security
Instrument.

 

  (e) “Minimum Disbursement Request Amount” means Twenty Five Thousand and
No/100 Dollars ($25,000.00).

 

  (f) “Property” means the Land and Improvements.

 

  (g) “Repairs” means the repairs to be made to the Property, as described on
the Schedule of Work or as otherwise required by Lender in accordance with this
Agreement.

 

  (h) “Repair Escrow Deposit” means the sum of Four Hundred Twenty Eight
Thousand Nine Hundred Seventy Nine and No/100 Dollars ($428,979.00) deposited
into escrow with Lender as of the effective date of this Agreement, together
with interest, if any, to be held in accordance with the provisions of this
Agreement.

 

  (i) “Repair Escrow Fund” means the account established by this Agreement into
which the Repair Escrow Deposit is deposited.

 

  (j) “Schedule of Work” means the schedule of work for the Repairs attached to
this Agreement as Exhibit “B”.

 

  (k) “Security Instrument” means the mortgage, deed of trust, deed to secure
debt, or other similar security instrument encumbering the Property and securing
Borrower’s performance of its Loan obligations.

 

2. Repair Escrow Fund.

 

  (a) Establishment. Lender acknowledges that Borrower has established the
Repair Escrow Fund by depositing the amount of the Repair Escrow Deposit with
Lender. Borrower and Lender agree that all moneys deposited into the Repair
Escrow Fund shall be held by Lender in an interest bearing account if Lender
estimates that the Repairs will require longer than ninety (90) days to
complete. Lender shall not be required to hold the Repair Escrow Deposit in an
interest bearing account if the Repairs are required to be completed in ninety
(90) days or less. Any interest earned on such moneys shall be added to the
principal balance of the Repair Escrow Fund and disbursed in accordance with the
provisions of this Agreement. Lender shall be entitled to deduct from the Repair
Escrow Fund a one- time fee in the amount Five Hundred and No/100 Dollars
($500.00) for establishing the Repair Escrow Fund. Lender shall not be
responsible for any losses resulting from investment of moneys in the Repair
Escrow Fund or for obtaining any specific level or percentage of earnings on
such investment.

 

--------------------------------------------------------------------------------

PAGE 2



--------------------------------------------------------------------------------

  (b) Use. The Repair Escrow Deposit shall, except as otherwise stated in this
Agreement, be used for the purpose of paying, or reimbursing Borrower for, the
costs of the Repairs.

 

3. Disbursements. From time to time, as construction and completion of the
Repairs progresses, upon Borrower’s submission of a Disbursement Request in the
form attached to this Agreement as Exhibit C, and provided that Borrower is in
full compliance with all the applicable conditions set forth in this Agreement
and in the other Loan Documents, Lender shall make disbursements from the Repair
Escrow Fund for payment or reimbursement of the actual costs of the Repairs.
Borrower must sign the Borrower’s Disbursement Request and Borrower must include
with its Disbursement Request a report setting out the progress of the Repairs
and any other reports or information relating to the construction of the Repairs
that may be reasonably requested by Lender. Borrower must include with each
Disbursement Request copies of any applicable invoices and/or bills and
appropriate lien waivers for the prior period for which disbursement was made,
executed by all contractors and suppliers supplying labor or materials for the
Repairs. Unless waived by Lender in writing, Borrower must also include a report
prepared by the professional engineer employed by Lender as to the status of the
Repairs. Except for the final Disbursement Request, no Disbursement Request
shall be for an amount less than the Minimum Disbursement Request Amount.

 

4. Reporting Requirements; Completion. Prior to receiving the final disbursement
from the Repair Escrow Fund, Borrower must deliver to Lender, in addition to the
information required by Section 3 above, the following:

 

  (a) Contractor’s Certificate. A certificate signed by each major contractor
and supplier of materials, as reasonably determined by Lender, engaged to
provide labor or materials for the Repairs to the effect that such contractor or
supplier has been paid in full for all work completed and that the portion of
the Repairs provided by such contractor or supplier has been fully completed in
accordance with the plans and specifications (if any) provided to it by Borrower
and that such portion of the Repairs is in compliance with all applicable
building codes and other rules and regulations promulgated by applicable
regulatory or governmental authorities;

 

  (b) Borrower’s Certificate. A certificate signed by Borrower to the effect
that the Repairs have been fully paid for, that all money disbursed hereunder
has been used for the Repairs and no claim or claims exist against the Borrower
or against the Property out of which a lien based on furnishing labor or
material exists or might ripen. Borrower may except from the certificate
described in the preceding sentence any claim or claims that Borrower intends to
contest, provided that any such claim or claims are described in Borrower’s
certificate and Borrower certifies to Lender that the money in the Repair Escrow
Fund is sufficient to make payment of the full amount which might in any event
be payable in order to satisfy such claim or claims. If required by Lender,
Borrower also shall certify to Lender that such portion of the Repairs is in
compliance with all applicable zoning ordinances;

 

--------------------------------------------------------------------------------

PAGE 3



--------------------------------------------------------------------------------

  (c) Engineer’s Certificate. A certificate signed by the professional engineer
employed by Lender to the effect that the Repairs have been completed in a good
and workmanlike manner in compliance with the Schedule of Work and all
applicable building codes, zoning ordinances and other rules and regulations
promulgated by applicable regulatory or governmental authorities; and

 

  (d) Other Certificates. Any other certificates of approval, acceptance or
compliance required by Lender from or by the city, county, state or federal
governmental authorities having jurisdiction over the Property and the Repairs.

 

5. Indirect and Excess Disbursements. Lender, in its sole judgment, is
authorized to hold, use and disburse from the Repair Escrow Fund to pay any and
all costs, charges and expenses whatsoever and howsoever incurred or required in
connection with the construction and completion of the Repairs, or in the
payment or performance of any obligation of Borrower to Lender. If Lender, for
purposes specified in this Section 5, shall elect to pay any portion of the
money in the Repair Escrow Fund to parties other than Borrower, then Lender may
do so, at any time and from time to time, and the amount of advances to which
Borrower shall be entitled under this Agreement shall be correspondingly
reduced.

 

6. Schedule of Work. All disbursements from the Repair Escrow Fund shall be
limited to the costs of those items set forth on the Schedule of Work attached
to this Agreement as Exhibit “B”.

 

7. Repairs. Borrower covenants and agrees with Lender as follows:

 

  (a) Commencement of Work. Except as set forth on Exhibit D, prior to the
recordation of the Security Instrument, no work of any kind has been or will be
commenced or performed upon the Property and no materials or equipment have been
or will be delivered to or upon the Property. In the event that any work of any
kind has been commenced or performed upon the Property, or in the event that any
materials or equipment have been ordered or delivered to or upon the Property,
then (i) prior to the execution of the Security Instrument the Borrower shall
fully disclose in writing to the title insurance company issuing the mortgagee
title insurance policy insuring the lien of the Security Instrument that work
has been commenced or performed on the Property, or materials or equipment have
been ordered or delivered to or upon the Property, (ii) prior to the execution
of the Security Instrument Borrower shall have obtained and delivered to Lender
and the title company issuing the mortgagee title insurance policy insuring the
lien of the Security Instrument lien waivers from all contractors,
subcontractors, suppliers, or any other applicable party, pertaining to all work
commenced or performed on the Property, or materials or equipment ordered or
delivered to or upon the Property, and (iii) the final mortgagee’s title
insurance policy insuring the lien of the Security Instrument shall take no
exception from coverage for any mechanics or materialmen’s liens.

 

  (b)

Construction. Borrower will commence the Repairs as soon as practicable after
the date of this Agreement and will diligently proceed with and complete the
Repairs

 

--------------------------------------------------------------------------------

PAGE 4



--------------------------------------------------------------------------------

 

on or before the Completion Date in a workmanlike manner and in accordance with
the Schedule of Work, good building practices and all applicable laws,
ordinances, rules and regulations.

 

  (c) Changes in Schedule of Work. Without the prior written consent of Lender,
Borrower will make no departures from or alterations to the Schedule of Work.

 

  (d) Inspections. Borrower will permit Lender or any person designated by
Lender (including without limitation a professional inspection engineer) and any
interested governmental authority, at any time and from time to time, to inspect
the Repairs and Improvements and to examine and copy all of Borrower’s books and
records and all contracts and bills pertaining to the Repairs and Improvements.
Lender shall be entitled to deduct from the Repair Escrow Fund reasonable fees
for performing any such inspections and/or an amount sufficient to reimburse
Lender for all fees and expenses charged by any professional inspection engineer
employed by Lender in connection with any such inspection. Borrower agrees to
cause the replacement of any material or work that is defective, unworkmanlike,
does not comply with any applicable law, ordinance, rule or regulation, or does
not comply with the requirements of this Agreement, as determined by Lender.
Prior to and as a condition of the final disbursement of funds from the Repair
Escrow Fund, Lender shall inspect or cause to be inspected the Repairs and the
Improvements to determine that all Repairs, including but not limited to
interior and exterior repairs, have been completed in a manner acceptable to
Lender.

 

  (e) Purchases. Without the prior written consent of Lender, no materials,
machinery, equipment, fixtures or any other part of the Repairs shall be
purchased or installed under conditional sale contracts or lease agreements, or
any other arrangement wherein title to such Repairs is retained or subjected to
a purchase money security interest, or the right is reserved or accrues to
anyone to remove or repossess any such Repairs, or to consider them as personal
property.

 

8. Lien Protection. Borrower shall promptly pay or cause to be paid, when due,
all costs, charges and expenses incurred in connection with the construction and
completion of the Repairs, and shall keep the Property free and clear of any and
all liens other than the lien of the Security Instrument and any other junior
lien which may be consented to by Lender.

 

9. Adverse Claims. Borrower shall promptly advise Lender in writing of any
litigation, liens, or claims affecting the Property and of all complaints and
charges made by any governmental authority or any governmental department,
bureau, commission or agency exercising supervision or control over Borrower or
its business, which may delay or adversely affect the Repairs.

 

10. Compliance With Laws; Insurance Requirements.

 

  (a)

Compliance With Laws. All Repairs shall comply with all applicable laws,
ordinances, rules and regulations of all governmental authorities having
jurisdiction

 

--------------------------------------------------------------------------------

PAGE 5



--------------------------------------------------------------------------------

 

over the Property, and with all applicable insurance requirements including,
without limitation, applicable building codes, special use permits,
environmental regulations, and requirements of insurance underwriters.

 

  (b) Insurance Requirements. In addition to any insurance required under the
Loan Documents, Borrower shall provide or cause to be provided workers’
compensation, builder’s risk (if required by Lender), and public liability
insurance and other insurance required under applicable law in connection with
any of the Repairs. All such policies shall be in form and amount satisfactory
to Lender. All such policies that can be endorsed with standard mortgage clauses
making losses payable to Lender or its assigns shall be so endorsed. The
originals of such policies shall be deposited with Lender.

 

11. Use of Repair Escrow Fund. Borrower will accept disbursements from the
Repair Escrow Fund in accordance with the provisions of this Agreement and will
use, or cause to be used, each such disbursement solely to pay for materials,
labor and services, or to pay costs and expenses for which such disbursement is
requested.

 

12. Conditions Precedent. Lender shall not be obligated to make any disbursement
from the Repair Escrow Fund to or for the benefit of Borrower unless at the time
of each Disbursement Request all of the following conditions prevail:

 

  (a) No Default. There shall exist no condition, event or act that would
constitute a default (with or without notice and/or lapse of time) under this
Agreement or any other Loan Document.

 

  (b) Representations and Warranties. All representations and warranties of
Borrower set forth in this Agreement and in the Loan Documents are true.

 

  (c) Continuing Compliance. Borrower shall be in full compliance with the
provisions of this Agreement, the other Loan Documents and any request or demand
by Lender permitted hereby.

 

  (d) No Lien Claim. No lien or claim based on furnishing labor or materials has
been filed or asserted against the Property, unless Borrower has properly
provided bond or other security against loss in accordance with applicable law.

 

  (e) Approvals. All licenses, permits, and approvals of governmental
authorities required for the Repairs as completed to the applicable stage have
been obtained.

 

  (f) Legal Compliance. The Repairs as completed to the applicable stage do not
violate any laws, ordinances, rules or regulations, or building lines or
restrictions applicable to the Property.

 

13.

Right to Complete Repairs. If Borrower abandons or fails to proceed diligently
with the Repairs or otherwise is in default under this Agreement, Lender shall
have the right (but not

 

--------------------------------------------------------------------------------

PAGE 6



--------------------------------------------------------------------------------

 

the obligation) to enter upon the Property and take over and cause the
completion of the Repairs. Any contracts entered into or indebtedness incurred
upon the exercise of such right may be in the name of Borrower, and Lender is
hereby irrevocably appointed the attorney in fact of Borrower, such appointment
being coupled with an interest, to enter into such contracts, incur such
obligations, enforce any contracts or agreements made by or on behalf of
Borrower (including the prosecution and defense of all actions and proceedings
in connection with the Repairs and the payment, settlement, or compromise of all
claims for materials and work performed in connection with the Repairs) and do
any and all things necessary or proper to complete the Repairs including signing
Borrower’s name to any contracts and documents as may be deemed necessary by
Lender. In no event shall Lender be required to expend its own funds to complete
the Repairs, but Lender may, in Lender’s sole discretion, advance such funds.
Any funds advanced shall be added to the outstanding balance of the Note,
secured by the Security Instrument and payable to Lender by Borrower in
accordance with the provisions of the Security Instrument pertaining to the
protection of Lender’s security and advances made by Lender. Borrower waives any
and all claims it may have against Lender for materials used, work performed or
resultant damage to the Property.

 

14. Insufficient Account. If Lender determines in its reasonable discretion that
the money in the Repair Escrow Fund is insufficient to pay for the Repairs,
Lender shall so notify Borrower, in writing, and as soon as possible (but in no
event later than twenty (20) days after such notice) Borrower shall pay to
Lender an amount, in cash, equal to such deficiency, which amount shall be
placed in the Repair Escrow Fund by Lender.

 

15. Security Agreement. To secure Borrower’s obligations under this Agreement
and to further secure Borrower’s obligations under the Note, Security Instrument
and other Loan Documents, Borrower hereby conveys, pledges, transfers and grants
to Lender a security interest pursuant to the Uniform Commercial Code of the
Property Jurisdiction and other applicable laws in and to all money in the
Repair Escrow Fund as such may increase or decrease from time to time and all
interest and dividends thereon and all proceeds thereof.

 

16. Post Default. If Borrower defaults in the performance of its obligations
under this Agreement or under the Note, Security Instrument or any other Loan
Document, Lender shall have all remedies available to them under Article 9 of
the Uniform Commercial Code of the Property Jurisdiction and under any other
applicable laws and, in addition, may retain all moneys in the Repair Escrow
Fund, including interest, and in Lender’s discretion, may apply such amounts,
without restriction and without any specific order of priority, to the payment
of any and all indebtedness or obligations of Borrower set forth in the Note,
Security Instrument or other Loan Documents, including, but not limited to,
principal, interest, taxes, insurance, reasonable attorneys’ fees actually
incurred and/or repairs to the Property.

 

17.

Termination. This Agreement shall terminate upon the completion of the Repairs
in accordance with this Agreement and Lender’s satisfaction, and the full
disbursement by Lender of the Repair Escrow Fund. In the event there are funds
remaining in the Repair Escrow Fund after the Repairs have been completed in
accordance with this Agreement,

 

--------------------------------------------------------------------------------

PAGE 7



--------------------------------------------------------------------------------

 

and provided no default by Borrower exists under this Agreement or under any
other Loan Documents, such funds remaining in the Repair Escrow Fund shall be
refunded by Lender to the Borrower.

 

18. No Amendment. Nothing contained in this Agreement shall be construed to
amend, modify, alter, change or supersede the terms and provisions of the Note,
Security Instrument or any other Loan Document and, if there shall exist a
conflict between the terms and provisions of this Agreement and those of the
Note, Security Instrument or other Loan Documents, then the terms and provisions
of the Note, Security Instrument and other Loan Documents shall control.

 

19. Release; Indemnity.

 

  (a) Release. Borrower covenants and agrees that, in performing any of its
duties under this Agreement, none of Lender, and Loan Servicer or any of their
respective agents or employees, shall be liable for any losses, costs or damages
which may be incurred by any of them as a result thereof, except that no party
will be released from liability for any losses, costs or damages arising out of
the willful misconduct or gross negligence of such party.

 

  (b) Indemnity. Borrower hereby agrees to indemnify and hold harmless Lender,
Loan Servicer, and their respective agents and employees, against any and all
losses, claims, damages, liabilities and expenses including, without limitation,
reasonable attorneys’ fees and costs, which may be imposed or incurred by any of
them in connection with this Agreement, except that no such party will be
indemnified from any losses, claims, damages, liabilities and expenses arising
out of the willful misconduct or gross negligence of such party.

 

20. Choice of Law. This Agreement shall be construed and enforced in accordance
with the laws of the Property Jurisdiction.

 

21. Successors and Assigns. Lender may assign its rights and interests under
this Agreement in whole or in part and upon any such assignment, all the terms
and provisions of this Agreement shall inure to the benefit of such assignee to
the extent so assigned. The terms used to designate any of the parties herein
shall be deemed to include the heirs, legal representatives, successors and
assigns of such parties; and the term “Lender” shall also include any lawful
owner, holder or pledgee of the Note. Reference herein to “person” or “persons”
shall be deemed to include individuals and entities. Borrower may not assign its
rights, interests, or obligations under this Agreement without first obtaining
Lender’s prior written consent.

 

22. Attorneys’ Fees. In the event that Lender shall engage the services of an
attorney at law to enforce the provisions of this Agreement against Borrower,
then Borrower shall pay all costs of such enforcement, including any reasonable
attorneys’ fees and costs (including those of Lender’s in-house counsel)
actually incurred.

 

--------------------------------------------------------------------------------

PAGE 8



--------------------------------------------------------------------------------

23. Remedies Cumulative. In the event of Borrower’s default under this
Agreement, Lender may exercise all or any one or more of its rights and remedies
available under this Agreement, at law or in equity. Such rights and remedies
shall be cumulative and concurrent, and may be enforced separately, successively
or together, and Lender’s exercise of any particular right or remedy shall not
in any way prevent Lender from exercising any other right or remedy available to
Lender. Lender may exercise any such remedies from time to time as often as may
be deemed necessary by Lender.

 

24. Determinations by Lender. In any instance where the consent or approval of
Lender may be given or is required, or where any determination, judgment or
decision is to be rendered by Lender under this Agreement, the granting,
withholding or denial of such consent or approval and the rendering of such
determination, judgment or decision shall be made or exercised by Lender (or its
designated representative) at its sole and exclusive option and in its sole and
absolute discretion.

 

25. Completion of Repairs. Lender’s disbursement of moneys in the Repair Escrow
Fund or other acknowledgment of completion of any Repair in a manner
satisfactory to Lender shall not be deemed a certification by Lender that the
Repair has been completed in accordance with applicable building, zoning or
other codes, ordinances, statutes, laws, regulations or requirements of any
governmental authority or agency. Borrower shall at all times have the sole
responsibility for insuring that all Repairs are completed in accordance with
all such governmental requirements.

 

26. No Agency or Partnership. Nothing contained in this Agreement shall
constitute Lender as a joint venturer, partner or agent of Borrower, or render
Lender liable for any debts, obligations, acts, omissions, representations or
contracts of Borrower.

 

27. Entire Agreement. This Agreement and the other Loan Documents represent the
final agreement between the parties and may not be contradicted by evidence of
prior, contemporaneous or subsequent oral agreements. There are no unwritten
oral agreements between the parties. All prior or contemporaneous agreements,
understandings, representations, and statements, oral or written, are merged
into this Agreement and the other Loan Documents. Neither this Agreement nor any
of its provisions may be waived, modified, amended, discharged, or terminated
except in writing signed by the party against which the enforcement of the
waiver, modification, amendment, discharge, or termination is sought, and then
only to the extent set forth in that writing; provided, however, that in the
event of a Transfer requiring Lender’s consent under the terms of the Security
Instrument, any one or more, or all, of the Modifications to Agreement set forth
in Exhibit “E” (if any) may be modified or rendered void by Lender at Lender’s
option by notice to Borrower/transferee.

 

28. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall constitute an original document and all of which together shall
constitute one agreement.

 

--------------------------------------------------------------------------------

PAGE 9



--------------------------------------------------------------------------------

ATTACHED EXHIBITS. The following Exhibits are attached to this Agreement:

 

x    Exhibit A   Legal Description of Land (required) x    Exhibit B   Schedule
of Work (required) x    Exhibit C   Disbursement Request (required) x    Exhibit
D   Work Performed or Commenced and Material or Equipment Ordered (required, if
none, state “NONE”) x    Exhibit E   Modifications to Agreement

[The remainder of this page intentionally left blank; signature page follows.]

 

--------------------------------------------------------------------------------

PAGE 10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first above written.

 

BORROWER:

KC Retreat Associates, LLC,

a Delaware limited liability company

By:  

JTL Asset Management, Inc.,

a Missouri corporation

Its:   Operating Member   By:  

/s/ JAMES E. LIPPERT

  Name:   James E. Lippert   Its:   Managing Member

[The remainder of this page intentionally left blank; signature page follows.]

--------------------------------------------------------------------------------

Signature Page – Retreat of Shawnee – Repair Escrow Agreement    PAGE S-1



--------------------------------------------------------------------------------

LENDER:

NorthMarq Capital, Inc.,

a Minnesota corporation

By:  

/s/ PAUL W. CAIRNS

  Paul W. Cairns Its:   Vice President

--------------------------------------------------------------------------------

Signature Page – Retreat of Shawnee – Repair Escrow Agreement    PAGE S-2